EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935); and after abandonment and revival. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 6, 2021, has been entered.  This Action will reference the claim set received on May 11, 2020.  Claims 21, 22, 30, 35-37, 44-46, 49, 51, 62, 63, and 65 are pending, claims 30 and 35-37 are withdrawn, and claims 21, 22, 44-46, 49, 51, 62, 63, and 65 are examined in this Office Action.
The Applicant’s amendments overcome all rejections of record; however, the Examiner has noticed that claims 45 and 51 are redundant claims compared with claims 21 and 22.  

EXAMINER'S AMENDMENT
This Examiner’s amendment is identical to the Examiner’s amendment sent on Sept. 23, 2020.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristine Waddell on Sept. 18, 2020.

The application has been amended as follows: 

IN THE CLAIMS:

30. (Canceled)

35-37.	(Canceled)

45. (Canceled)

46. (Currently Amended) The method of claim [[45]] 44, comprising transforming said protoplasts with one or more vectors encoding said TAL effector endonucleases.

49. (Currently Amended) The method of claim [[45]] 44, comprising introducing into said protoplasts a nucleic acid encoding a TAL effector endonuclease protein.

51. (Canceled)


Allowed Claims
	Claims 21, 22, 44, 46, 49, 62, 63, and 65 are allowed and are renumbered as claims 1-8, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended such that they require TAL effector endonucleases (TALENs) that bind to specific pairs of binding sites that are found within XylT and FucT genes that are endogenous to Nicotiana benthamiana plants.  Although the prior art suggests inactivating the endogenous XylT and FucT genes in Nicotiana benthamiana plants, and using TALENs to accomplish this is an obvious variation over the prior art; there is nothing in the prior art to specifically suggest the paired binding sites that are required by the claims.  
With regard to claim interpretation, the recitation of “… a first TAL effector endonuclease that binds to a first pair of nucleic acid sequences…” implies a single nuclease; however, it is known in the art that TALENs function as dimers.  For reference, the Examiner is pasting a picture from the internet here:

    PNG
    media_image1.png
    150
    508
    media_image1.png
    Greyscale

This shows that the traditional TALEN functions as a dimer, where one of the polypeptides binds to one of the nucleic acid sequences and the other polypeptide binds to the second nucleic acid sequence in the pair of sequences and the nuclease cleaves the DNA in between the two binding sites.  For this reason, it is clear that “a first TAL effector nuclease” is inclusive of a dimer that functions together, such as the dimer depicted in this picture, and the recitatidoes not require that one, single, polypeptide binds directly to both of the sequences in the recited pair of sequences.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/
Primary Examiner, Art Unit 1662